EXHIBIT 10.15

 

THE JONES GROUP INC.

SCHEDULE OF NON-MANAGEMENT DIRECTORS' ANNUAL COMPENSATION

Effective as of February 12, 2013 

 

ANNUAL RETAINER(1)    AMOUNT Service as a Director  $50,000 Service as Presiding
Director $25,000 Service as Audit Committee Chair $20,000 Service as
Compensation Committee Chair  $15,000 Service as Nominating / Corporate
Governance Committee Chair $15,000 FEES(2)   Attendance at Board of Directors
Meeting $2,000 per meeting Attendance at Committee Meeting $2,000 per meeting
RESTRICTED STOCK(3)  AMOUNT Annual Grant Number of shares equal in value to
$100,000

    _________________

(1)  For 2013, retainers are paid in January of each year, in advance for the
calendar year.  In the event that a non-management director joins the Board of
Directors of The Jones Group Inc. or commences service on an additional Board
Committee after January 1, 2013, the director is entitled to receive, promptly
after joining the Board of Directors or such committee, a pro-rated retainer in
advance for services for the remainder of the applicable calendar year. 
Commencing on January 1, 2014, retainers will be paid semiannually in January
and July of each calendar year, in advance for each half year of service.  In
the event that a non-management director joins the Board of Directors of The
Jones Group Inc. or commences service on an additional Board Committee after
January 1 or July 1 of any calendar year, the director is entitled to receive,
promptly after joining the Board of Directors or such committee, a pro-rated
retainer in advance for services for the remainder of the applicable six-month
period.       (2)  Meeting fees are paid quarterly in arrears.   (3)  Each
non-management director receives an annual grant of the number of shares of
restricted common stock of The Jones Group Inc. equal in value to $100,000, as
described above, in January of each year, with new non-management directors
receiving, upon commencement of service, an initial grant of the number of
shares of restricted common stock equal in value to $150,000.  The restricted
stock awards have a value based on the fair market values of Jones common stock
on the effective date of the grant and vest in equal installments over three
years.  